Citation Nr: 0730359	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-38 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Waiver of recovery of a Chapter 35 education debt in the 
amount of $487.67.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.  The appellant is the veteran's spouse and was 
awarded Chapter 35 benefits based on the veteran's disability 
rating.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Committee on 
Waivers and Compromises (CWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant in 2006 has raised the matter of the validity 
of the $487.67 Chapter 35 education debt charged to her.  
There has never been an RO decision on the matter of the 
validity of this debt.  The October 2006 statement of the 
case is not an adjudication, and an adjudication and appeal 
rights, if it is unfavorable, is required by law.  Shaper v. 
Derwinski, 1 Vet. App. 430, 433-434 (1991).  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  On December 4, 2003, the CWC denied waiver of a Chapter 
35 education debt charged to the appellant in the amount of 
$487.67 and notified the appellant of the decision and of her 
appeal rights.  

2.  A notice of disagreement concerning the December 4, 2003 
decision was not received within one year of notice of that 
decision.  


CONCLUSION OF LAW

The appellant has not submitted a timely NOD to the CWC's 
December 2003 decision denying a waiver of a Chapter 35 
education debt in the amount of $487.67; the Board does not 
have jurisdiction over the matter.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD), and, after a statement of the 
case (SOC) is furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).

For an NOD to be timely, it must be filed within one year 
from the date that the agency mails notice of the 
determination to the claimant.  38 C.F.R. § 20.302.  An NOD 
is a written communication which expresses dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result.  38 C.F.R. § 20.201.  The 
communication received from the appellant in August 2006, and 
treated by the RO as an NOD to the CWC's December 2003 denial 
of waiver of the Chapter 35 education debt charged to the 
appellant in the amount of $487.67, was not a timely filed 
NOD, as it was not filed within a year of the December 4, 
2003 waiver decision notice letter which was sent to the 
appellant.  

The Board has complied with 38 C.F.R. § 20.101(d) (2006).  
The Board notified the appellant of the jurisdictional 
question concerning the timeliness of her NOD by letter dated 
July 20, 2007.  No reply has been received.  Because an NOD 
was not timely filed, the Board is without appellate 
jurisdiction to consider the issue of waiver of the Chapter 
35 debt in the amount of $487.67.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  Accordingly, the 
appeal must be dismissed.  Any 38 U.S.C.A. Chapter 51 
notification or assistance problems may not be addressed by 
the Board for this appeal, as the Board lacks jurisdiction to 
entertain the appeal.  


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


